Citation Nr: 1733625	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  15-18 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Evaluation of degenerative disc and joint disease of lumbar spine, in excess of 40 percent disabling.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1958 to August 1960.  

This matter is before the Board of Veterans Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.   

In April 2017, the Board notes that the Veteran's attorney indicated that she believes the Veteran's service-connected disabilities render him unemployable.  In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for total rating based on individual unemployability  (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  Accordingly, in light of both the Veteran's assertions and the holding in Rice, the Board characterized the issues on appeal so as to include a claim for entitlement to TDIU.

In June 2017, the Veteran withdrew his request for a hearing.

Pursuant to a July 2017 letter, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's degenerative disc and joint disease of the lumbar spine is manifested by forward flexion of the thoracolumbar spine of less than 30 degrees; with no ankylosis or incapacitating episodes during the past 12 months.

2.  The Veteran's service-connected disabilities preclude him from reentering the work force and engaging in substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating in excess of 40 percent for degenerative disc and joint disease of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2016).

2.  The criteria for a total rating based on individual unemployability due to service-connected disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

A.  Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a November 2013 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  


B.  Duty to Assist

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), VA treatment records, and evidence submitted by the Veteran has been associated with the claims file.  The Veteran has also been provided with VA examinations in September 2011 and December 2013.

Finally, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Board will therefore proceed to the merits of the appeal.


II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran's degenerative disc and joint disease of lumbar spine disability has not significantly changed and a uniform evaluation is warranted.

In a March 2014 rating decision, the Veteran's lumbar spine was rated at 40 percent.  This was based primarily upon his forward flexion ending at 10 degrees.  His additional symptoms included no incapacitating episodes during the past 12 months, no ankylosis, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, guarding not resulting in abnormal gait or abnormal spinal contour, and painful motion upon examination.  

With regard to the thoracolumbar spine, the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243) provide a 40 percent disability rating for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 

Note 1 to the General Rating Formula provides for a separate evaluation for any associated, objective neurologic abnormalities.  38 C.F.R. § 4.71a (2016).

Note 2 to the General Rating Formula for Diseases and Injuries of the Spine provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a (2016).

Diagnostic Code 5243 provides for rating intervertebral disc syndrome (IVDS) under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R.  § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  The Formula for Rating IVDS Based on Incapacitating Episodes provides ratings for incapacitating episodes as follows: having a total duration of at least 6 weeks during the past 12 months (60 percent), and having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent).  38 C.F.R. § 4.71a.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2016).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment.  Id.   


III.  TDIU Law and Regulations

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529
(1993).  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2006); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, in circumstances where the scheduler rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a).

The ultimate issue of whether TDIU should be awarded is not a medical issue, but is a determination for the adjudicator.  The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.  Here, the Veteran's rating did not meet the objective criteria for entitlement to a TDIU, and the Board must decide whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board must weigh any competent lay evidence and to make a credibility determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

In a TDIU determination, VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Additionally, the anti-pyramiding provision of 38 C.F.R. § 4.14  directs that the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, without violating the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with the symptomatology of the other conditions.


IV.  History

The Veteran has a documented history of degenerative disc and joint disease of lumbar spine.  He is in constant pain, has difficulty sitting and standing, and uses a cane and walker.  He reports that he is not currently employed.

The Veteran was afforded a VA examination in September 2011 to determine the severity of his service-connected lumbar spine disability.  At the examination, the Veteran's forward flexion ended at 10 degrees with painful motion at 10 degrees.  The Veteran reported no flare-ups or other chronic symptoms.  The Veteran's extension was 0 degrees, right lateral flexion was 5 degrees, left lateral flexion was 5 degrees, right rotation was 5 degrees, and left rotation was 5 degrees.  His combined range of motion was 30 degrees.  His thoracolumbar spine had the following ranges of motion after repetitive use due to pain, weakness and incoordination: flexion of five degrees, and the combined range of motion additionally reduced to 25 degrees.  No other changes due to repetitive motion were noted.  There were no incapacitating episodes.  The physician found the Veteran had bilateral mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.  The physician noted severe radiculopathy of the right side and moderate radiculopathy of the left.  The physician diagnosed the Veteran with lumbar spine degenerative disc and joint disease.

At a December 2013 examination, the physician noted that the Veteran has to use a cane or a walker all the time.  The Veteran had mild right radiculopathy and moderate left radiculopathy, with moderate bilateral constant pain.  The physician found the Veteran IVDS with no incapacitating episodes over the past 12 months due to IVDS.  The Veteran's lumbar spine disability was manifest by the following: a forward flexion of the thoracolumbar spine ending at 10 degrees, 10 degrees where post-test forward flexion ends, 0 degrees where post-test extension ends, 15 degrees where post-test right lateral flexion ends, 15 degrees where post-test left lateral flexion ends, 15 degrees where post-test right lateral rotation ends, and 15 degrees where post-test left lateral rotation ends.  Additional symptoms included no incapacitating episodes during the past 12 months, combined range of motion of the thoracolumbar spine not greater than 120 degrees, guarding not resulting in abnormal gait or abnormal spinal contour, and painful motion upon examination.  The Veteran also reported that he worked as a campground host for the Bureau of Land Management (BLM), but stopped in February 2011 because it was too hard to do using a walker or cane.  The Veteran reported that he is not seeing anyone or getting any treatment for this.  

The Veteran submitted a December 2016 sworn affidavit concerning his employment history and present symptomatology.  In part, his most recent employment record indicates that from 1989 until 2000 he worked as an electrical draftsman at a nuclear waste facility.   In this position he mapped where all the utility lines were buried.  He provided lay statements regarding the present state of his lumbar spine disability.  The Veteran reported that he cannot stand for more than five or six minutes without back pain and needing to sit down.  He cannot sit for long periods because his legs go numb.  He cannot walk long-distances.  On good days he may be able to walk around the block, but on other days he can only walk about 100 feet.  When he walks, he always uses his cane or walker.  Sometimes he has to use his wheelchair to get around.  It is against medical advice for him to lift anything heavier than 10 pounds.

In February 2017, the Veteran participated in a private Vocational Assessment via telephone.  He reported that he suffers from constant low back pain that is controlled to some extent with the use of medication.  He stated that in 2000 he stopped working because of limitations stemming from his condition, primarily pain.  The Veteran reported that he has both good and bad days.  On good days, which occur very seldom, he feels better.  Most days, he spends his time moving from sitting or standing to alleviate his back pain.  Some days he is unable to leave his residence because of the need to move from sitting or standing.  He is not able to engage in productive activities for more than a few minutes at a time.  He cannot sit long enough to accomplish a task.  The vocational expert opined that the Veteran's "inability to do anything on a regular and consistent basis would be a problem in performing a simple job."  He continued by explaining it would be difficult for the Veteran to regularly attend due to his disabilities.  He also explained that his skills as an electrical drafter are not transferrable to other kinds of jobs.

A treatment record from April 2006 from the Albuquerque VAMC indicates that the Veteran reported that his back pain was getting worse.  The Veteran reported that it interferes with his driving.  Iburpofen does not help at all.  At a June 2012 VA audio examination, the Veteran reported that he had served from 1956 to 1962 in the Navy.

A social history from the Amarillo VAMC from February 2008 indicated the Veteran stated he served for six years in the Navy.  He stated he was retired from the Department of Energy.  A September 2008 treatment record indicated that at the time the Veteran was not going to be around the area for the next year because he travels in his RV.  He also reported employment as a manager of an RV lot.  As such he reported that he would be down in Roswell.  The Veteran reported that he would also do some traveling in between there.  The Veteran also reported that he and his wife are retired.  An August 2009 treatment record includes further detail to this extent.  The Veteran reported that he manages an RV park for the State of New Mexico.  He stated that this is his full-time position that he and his wife do for the Bureau of Park Management.

A December 2013 letter from the Department of Energy indicates that the Veteran has no employment history with the Department of Energy, Carlsbad Field Office.


V.  Analysis 

A.  Increased Rating

The Veteran claims he is entitled to an increased rating for his thoracolumbar spine disability, citing a history of ongoing back pain that he reports has limited his ability to sit, stand, drive, and even work.  In support of his claim, the Veteran primarily replies upon the February 2017 Vocational Assessment.  Here, the Board notes, the Veteran has not submitted any probative medical evidence containing range of motion testing that is contrary to the September 2011 and December 2013 VA examinations and their findings.  Consequently, the Board finds the September 2011 and December 2013 VA examinations to have the most probative weight, and a rating in excess of 40 percent must be denied.

In reaching this conclusion, the provisions of 38 CFR §§4.40 and 4.45 concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups, as cited in DeLuca v. Brown, 8 Vet. App. 202 (1995), have been considered and applied under 38 CFR §4.59.  A higher evaluation of 50 percent is not warranted unless the evidence shows unfavorable ankylosis of the entire thoracolumbar spine.  This is not the case here.  Additionally, a higher evaluation of 60 percent is not warranted unless the evidence shows intervertebral disc syndrome (IVDS) with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

The Veteran has also asserted that he has to stand and sit to alleviate pain.  He cannot sit long enough to accomplish a task due to pain.  He has a limited range of motion due to his pain.  He has been advised by his doctor not to lift anything heavier than ten pounds.  The Veteran is competent to relate such facts.  However, he is in receipt of the maximum evaluation for limitation of motion.  

Here, the most probative evidence is the December 2013 VA examination indicating the Veteran's thoracolumbar disability is manifest by a forward flexion of the thoracolumbar spine ending at 10 degrees, and  10 degrees where post-test forward flexion ends.  The appropriate rating is 40 percent for instances of a forward flexion of the thoracolumbar spine of less than 30 degrees.  This is the case here.  There is no unfavorable ankylosis or the entire thoracolumbar spine or evidence thereof.  There is also no evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months.  The Veteran and his representative have had several years to develop the record.  There is no probative range of motion testing or other probative medical evidence to the contrary.  Consequently, based upon the September 2011 and December 2013 VA examinations, a 40 percent rating, but no higher, is warranted. 

Consequently, the Board places the most probative weight on the results of the September 2011 and December 2013 VA examinations, and a compensable rating in excess of 40 percent must be denied.

B.  Total Rating Based on Individual Unemployability (TDIU)

The Veteran argues that he is entitled to a TDIU for his combined disabilities based on the evidence.  The Veteran reports he cannot sit or stand for long periods.  His claim for TDIU explicitly raised by his representative is for unemployability.  Here, where the scheduler rating is less than total, a total disability rating for compensation may be assigned when Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. § 4.16 (a).

The primary piece of evidence cited in support of the Veteran's claim is the February 2017 Vocational Assessment and the Veteran's December 2016 sworn affidavit.  The Board finds these credible, and a TDIU is warranted based upon the most credible and probative evidence of record.  The most probative evidence is the VA treatment records and December 2013 VA examination.  

Considering the most credible and probative evidence of record, the Board finds that a TDIU is warranted.  The Veteran is rated as 40 percent for the low back, 30 percent for one lower extremity, 20 percent for the other extremity and 20 percent for hearing loss disability.  The evaluations impair his ability to hear and communicate.  The disabilities impact his ability to stand, walk, sit and drive for significant distances.  Although he has been a host at a federal RV park, nothing suggests that there is substantial gainful employment and the position appears to be shared with his wife.  In sum, the service connected disabilities preclude him from reentering the work force and engaging in substantially gainful employment.





ORDER

Entitlement to a compensable rating in excess of 40 percent for degenerative disc and joint disease of lumbar spine is denied.

Entitlement to a total disability rating due to individual unemployability is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


